Citation Nr: 0912688	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-10 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a heart condition, and if so, entitlement to 
service connection for heart disease, to include as secondary 
to service-connected post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran has unverified service from March 1965 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  By a May 2005 rating 
decision, the RO denied the Veteran's claims of entitlement 
to service connection for hypertension and heart disease, 
both to include as secondary to service-connected PTSD.

The Board notes that a July 2003 rating decision initially 
denied the Veteran's claim of entitlement to service 
connection for a heart condition.  


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for a heart condition was previously denied in a July 2003 
rating decision.  The Veteran was notified of that decision 
but failed to perfect a timely appeal.  The decision became 
final.

2.  The evidence as to the Veteran's claim of entitlement to 
service connection for heart disease, to include as secondary 
to service-connected PTSD, received since the last final 
denial in July 2003 is new, in that it is not cumulative and 
was not previously considered by decision makers, and it is 
also material because it raises a reasonable possibility of 
substantiating his claim.

3.  The Veteran's hypertension is related to his service-
connected PTSD.

4.  The Veteran's heart disease is related to his service-
connected hypertension.




CONCLUSIONS OF LAW

1.  The July 2003 rating decision that denied the Veteran's 
claim of entitlement to service connection for a heart 
condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for 
heart disease, to include as secondary to service-connected 
PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R.          
§ 3.156 (2008).

3.  The Veteran's hypertension is proximately due to or the 
result of his service-connected PTSD.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).

4.  The Veteran's heart disease is proximately due to or the 
result of his service-connected hypertension.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.



New and Material Evidence

Entitlement to service connection for a heart condition was 
previously denied in a July 2003 rating decision.  The RO 
failed to adjudicate the issue of whether new and material 
evidence had been submitted to reopen the previously denied 
claim, and denied the claim of entitlement to service 
connection for heart disease, to include as secondary to 
service-connected PTSD, on its merits.  The Board, however, 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Barnet v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

The claim of entitlement to service connection for heart 
disease, to include as secondary to service-connected PTSD, 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran 
filed this application to reopen his claim in September 2004.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed. Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision included:  the Veteran's September 2002 Application 
for Increased Compensation Based on Unemployability; private 
urology treatment records dated from August 1998 to December 
1999; the Veteran's January 2003 Statement in Support of 
Claim and attachments; reports of VA examinations dated in 
February 2003 and May 2003; and service treatment records 
dated from March 1965 through July 1968.  The RO found that 
there was no evidence that the Veteran was treated for, or 
diagnosed with, a heart condition during service, or within 
one year of separation from service.  The Veteran's claim of 
entitlement to service connection for a heart condition was 
denied.

The Veteran applied to reopen his claim of entitlement to 
service connection for heart disease, to include as secondary 
to service-connected PTSD, in September 2004.  Newly received 
evidence since July 2003 includes:  a number of letters from 
the Veteran's private physicians; private treatment records 
dated in March 2002; report of VA examination dated in 
October 2004; addendum to the October 2004 VA examination 
dated in April 2005; internet articles received in November 
2004; and the Veteran's own statements, to include his August 
2005 Notice of Disagreement, and his April 2006 Substantive 
Appeal.

The Board finds that the evidence as to the Veteran's claim 
of entitlement to service connection for heart disease, to 
include as secondary to service-connected PTSD, received 
since the last final decision in July 2003 is new in that it 
was not previously considered by agency decision makers, or 
cumulative or redundant of other evidence of record.

The Board finds that the evidence as to the Veteran's claim 
of entitlement to service connection for heart disease, to 
include as secondary to service-connected PTSD, received 
since the last final decision in July 2003 is also material 
in that it relates to an unestablished fact, specifically, 
the relationship between the Veteran's heart disease and 
service-connected PTSD and hypertension, and thus raises a 
reasonable possibility of substantiating his claim.  38 
C.F.R. § 3.303 (2008).

Further, new evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, new and 
material evidence as to the Veteran's claim of entitlement to 
service connection for heart disease, to include as secondary 
to service-connected PTSD, has been received, and such claim 
is reopened.

As the Board has determined that new and material evidence 
has been submitted as to the Veteran's claim of entitlement 
to service connection for heart disease, to include as 
secondary to service-connected PTSD, it is necessary to 
consider whether the Veteran would be prejudiced by the Board 
proceeding to a decision on the merits.  In this case, the 
Statement of the Case dated in March 2006 provided the 
Veteran with the laws and regulations pertaining to 
consideration of the claim on the merits.   Additionally, the 
Veteran provided arguments addressing his claim on the merits 
in his own statements.  Thus, the Board finds that the 
Veteran would not be prejudiced by the Board's review of the 
merits of the claim at this time.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Service Connection - Hypertension and Heart Disease

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including hypertension 
and organic heart disease, will be rebuttably presumed if 
manifested to a compensable degree within a year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. §§ 3.303, 3.310.

The Veteran's service treatment records do not demonstrate 
complaint, treatment, or diagnoses of hypertension or heart 
disease.  The Veteran, however, does not contend that his 
hypertension or heart disease were incurred during service, 
but rather contends that they were caused or aggravated by 
his service-connected PTSD.  

In support of this claim, the Veteran submitted a letter, 
received in February 2002, written by one of his private 
physicians.  In this letter, the physician reported that he 
had followed the Veteran since 1997.  The physician reported 
that the Veteran had multiple medical problems, to include 
coronary artery disease and hypertension.    

Private treatment records dated in March 2002 indicate that 
the Veteran appeared subsequent to failed outpatient therapy 
of chronic bronchitis and increasing prostate symptoms.  The 
physician noted that during hospitalization for bronchitis, 
the Veteran developed an episode of chest pain, described as 
crushing, with substernal tightness.  An electrocardiogram 
(EKG) revealed lateral sinus tachycardia changes.  The 
physician noted that the Veteran's heart rate was 123 at the 
time of the EKG and it is possible that the sinus tachycardia 
changes were secondary to a rate-dependent effect.  A repeat 
EKG revealed marked improvement.  Physical examination 
revealed a pulse of 90, respiratory rate of 20, and blood 
pressure of 140/60.  The Veteran exhibited a regular heart 
rate and rhythm, full and equal distal pulses, and no gallops 
or rubs.  Cardiac enzymes and complete blood counts were 
within normal limits.  A final EKG revealed sinus tachycardia 
with depression in the lateral leads consistent with 
ischemia.  The Veteran was diagnosed with well-controlled 
hypertension and chest pain with EKG changes in a patient 
with known coronary artery disease which is strongly 
suspicious for angina pectoris. 

Report of VA general examination dated in April 2003 
indicates that the Veteran reported a history of hypertension 
for four or five years, discovered incidentally and 
controlled with medication; and a history of coronary artery 
disease.  The Veteran reported that he had a stent in one of 
his coronary arteries.  Physical examination revealed a pulse 
of 71, respiratory rate of 16, and blood pressure of 169/94, 
150/91, and 177/100.  The examiner noted that he informed the 
Veteran that his blood pressure was not well-controlled and 
advised the Veteran to seek treatment from his primary care 
provider.  The Veteran exhibited a normal precordium; an apex 
beat at the left fifth intercostal space in the midclavicular 
line; and regular heart sounds in rhythm, rate, and 
intensity.  An EKG revealed normal sinus rhythm.  The Veteran 
was diagnosed with hypertension and coronary artery disease.  

In support of his claim, the Veteran submitted a letter, 
received in September 2004, written by the physician that 
wrote the above-described February 2002 letter.  In this 
letter, the physician reported that he had followed the 
Veteran since approximately 1997 for a number of conditions.  
The physician reported that the Veteran's hypertension and 
coronary artery disease have been directly attributed to his 
PTSD.  

The Veteran underwent VA examination in October 2004.  At 
that time, the Veteran reported symptoms of fatigue, 
dizziness, and dyspnea after walking two blocks.  The Veteran 
listed the medications he was prescribed.  X-ray examination 
of the chest revealed normal results.  Physical examination 
revealed a heart with a regular rhythm, and without murmur or 
gallop.  The Veteran's lungs were clear to auscultation, 
without rub or wheezing.  The Veteran's abdomen displayed 
positive bowel sounds, without hepatosplenomegaly.  The 
Veteran's blood pressure was measured at 127/33, 114/79, and 
130/83.  The examiner opined that the Veteran's hypertension 
and heart disease are likely related to his service-connected 
PTSD.  The examiner reported that he reviewed the Veteran's 
claims file.  

The Veteran submitted a letter, received in November 2004, 
written by one of his private physicians.  In this letter, 
the physician reported that the Veteran had been under his 
care for the past three years, to treat coronary artery 
disease and hypertension.  The physician opined that it is 
highly possible that the Veteran's coronary artery disease 
and hypertension are at least partially related to his PTSD; 
as such correlation between cardiovascular disease and PTSD 
has been well-established in the medical literature. 

The Veteran submitted a letter, received in December 2004, 
written by one of his private physicians.  In this letter, 
the physician reported that the Veteran has coronary artery 
disease, hypertension, hyperlipidemia, and PTSD.  The 
physician opined that there is an indication that his 
hypertension and heart disease could be related to his PTSD, 
as this has been documented in the medical literature.  

The Board notes that in an inquiry dated in March 2005, the 
RO asked the October 2004 VA examiner to provide a rationale 
for his opinion that the Veteran's hypertension and heart 
disease are likely related to his service-connected PTSD.  

The October 2004 VA examiner responded to the RO's above-
described request in a response dated in April 2005.  The 
examiner opined that the Veteran's service-connected PTSD 
causes the Veteran stress, which causes the Veteran to 
experience increased catecholamine, which causes the 
Veteran's hypertension.  Further, the examiner opined that 
the Veteran's long-standing hypertension causes concentric 
increase of the heart, which causes coronary artery disease 
and heart disease.

The Veteran submitted a letter, received in November 2006, 
from another private physician, the same physician that wrote 
the letters received in February 2002 and September 2004.  In 
this letter, the physician stated that the Veteran had been 
followed by the physician's clinic for approximately ten 
years.  The physician reported that it was obvious to him, by 
review of the Veteran's chart, that his coronary artery 
disease is related to hypertension, which is definitely 
related to, and interacts with, a person's status.  The 
physician reported that there is no doubt that upon many 
visits he has seen the Veteran with out-of-control anxiety 
that irritates his blood pressure and increases his 
neuropinephrine release as it relates to his adrenal glands.  
The physician reported that there is no doubt in his mind 
that there is a direct correlation between the Veteran's 
coronary artery disease, his lipid profile abnormalities, and 
his PTSD.  

A causal link is not required for service connection on a 
secondary basis.  A showing that the service-connected 
disability aggravates the condition at issue will also 
satisfy the requirements for service connection on a 
secondary basis.  See Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  In such cases, only the portion attributable to 
the service-connected disability will qualify for 
compensation.  Id. 

Here the Veteran's private physicians opined that the 
Veteran's hypertension and heart disease are related to his 
service-connected PTSD.  It appears that the private 
physicians based their opinions on medical literature known 
to them indicating a link between stress and cardiovascular 
conditions.  Specifically, the physician who wrote the 
February 2002, September 2004, and November 2006 letters 
reported that he had witnessed occasions where the Veteran 
displayed out-of-control anxiety that irritated his blood 
pressure.  

As discussed above, the Veteran's private physicians opined 
that the Veteran's hypertension and heart disease are related 
to his service-connected PTSD.  The VA examiner, however, in 
April 2005, found that the Veteran's hypertension is related 
to his service-connected PTSD, and his heart disease is 
related to his hypertension.  The Board finds that due to the 
rationale provided by the VA examiner, that the Veteran's 
service-connected PTSD causes the Veteran stress, which 
causes him to experience increased catecholamine, which 
causes his hypertension, there is medical evidence of record 
to support the conclusion that the Veteran's hypertension is 
related, or secondary to, his service-connected PTSD.  

As to the Veteran's claim of entitlement to service 
connection for heart disease, to include as secondary to 
service-connected PTSD, the Board finds that due to the 
rationale provided by the VA examiner, that the Veteran's 
long-standing hypertension causes concentric increase of the 
heart, which causes coronary artery disease and heart 
disease, there is medical evidence of record to support the 
conclusion that the Veteran's heart disease is related, or 
secondary to, his newly service-connected hypertension.  














	(CONTINUED ON NEXT PAGE)








Therefore, resolving all doubt in favor of the Veteran, as is 
required by law, the Board finds that entitlement to service 
connection for hypertension, to include as secondary to 
service-connected PTSD, is warranted.  The Board also finds 
that entitlement to service connection for heart disease, to 
include as secondary to the newly service-connected 
hypertension, is warranted.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for heart 
disease, to include as secondary to service-connected PTSD, 
is reopened.

Service connection for hypertension, to include as secondary 
to service-connected PTSD, is granted.

Service connection for heart disease, to include as secondary 
to service-connected hypertension, is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


